DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the invention of Group I (drawn to a method for in utero therapy) and the species of nanoparticles, PACE, and [Symbol font/0x62]-thalassemia, in the reply filed on 9/1/2022 is acknowledged.
Upon further considerations, the restriction requirement between the inventions of Groups I and II is hereby withdrawn.  Since searches for the elected species PACE rendered results relevant for PLGA, the species election requirement between PACE and PLGA is withdrawn.
In view of the above noted withdrawal of the restriction/species election  requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 4 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-3, 5-13 and 18-22 are under examination.
Claim 12 is examined to the extent that it reads on the elected species of [Symbol font/0x62]-thalassemia.

Claim Objections
2.	Claim 6 is objected to because of the recitation “and (PBAE)”.  Appropriate correction to “and poly(beta-amino) ester (PBAE)” is required.

3.	Claim 7 is objected to because of the recitation “wherein the gene editing composition comprises a peptide nucleic acid (PNA) tail clamp”.  Appropriate correction to “wherein the gene editing composition comprises a tail clamp peptide nucleic acid (tcPNA)” is required.

4.	Claim 9 is objected to because of the recitation “wherein the PNA tail clamp comprises at least one PNA oligomer”.  However, it is the tcPNA oligomer which comprises the tail clamp; furthermore, the tcPNA comprises only two PNA oligomers and not” at least one” as recited in claim 9 (see the specification, p. 60 and Fig. 1A).  Correction to cancel claim 9 and make claim 10 dependent upon claim 7 and also make claim 11 dependent upon claim 10 is suggested.

5.	Claim 10 is objected to because of the recitation “wherein the at least one PNA oligomer of the PNA tail clamp is a modified comprising at least one modification at a gamma position of a backbone carbon”.  Appropriate correction to “wherein the tcPNA comprises a modification at the gamma position of at least one backbone carbon” is required.   

6.	Claim 11 is objected to because of the recitation “wherein the modified PNA oligomer comprises at least one miniPEG at a gamma position of a backbone carbon”.  Appropriate correction to “wherein the tcPNA comprises a miniPEG at the gamma position of at least one backbone carbon” is required.

7.	Claim 22 is objected to because of the recitation “ peptide nucleic acid (PNA) oligomer modified at a gamma position of a backbone carbon ([Symbol font/0x67]PNA) oligomer”.  Appropriate correction to “peptide nucleic acid (PNA) oligomer modified at the gamma position of at least one backbone carbon ([Symbol font/0x67]PNA oligomer)” is required.

8.	Claim 22 is objected to because of the recitation in the last two lines is redundant as this is already recited in the parent claim 21.  Appropriate correction to delete this redundant recitation from the claim is required.

Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the modified PNA oligomer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeer et al. (Gene Therapy, 2013, 20: 658-669; cited on the IDS filed on 9/7/2022).
	McNeer et al. teach a pharmaceutical composition formulated for intravenous administration comprising nanoparticles and a pharmaceutically acceptable carrier, where the nanoparticles encapsulate [Symbol font/0x62]-globin-targeted triplex-forming PNAs/donor DNA in an amount effective to correct mutations associated with [Symbol font/0x62]-thalassemia (claim 21) (see Abstract; p. 664).  The recitations “to treat a disease or condition in an embryo or fetus” “for infusion or injection” into a vitelline artery/vein or intraamniotic sac are only intended uses which do not state any distinct definition of any of the claimed limitations such as to differentiate the claimed composition from the composition taught by the prior art.  This intended use is of no significance to the composition structure and therefore, it is of no significance in claim construction.  Thus, McNeer et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3, 5, 6, 12, 13, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (Methods in Molecular Biology, 2012, 891: 10-39), in view of both Lewis et al. (Blood, 1998, 91: 2151-2156) and McNeer et al. (Gene Therapy, 2013, 20: 658-669).  Lewis et al. and McNeer et al. are cited on the IDS filed on 9/7/2022.
David et al. teach that in utero gene therapy for inherited congenital disorders such as [Symbol font/0x62]-thalassemia allows correcting the genetic defect before irreparable tissue damage occur;  David et al. teach the initial application of in utero gene therapy requires an animal model that recapitulates the human disease (see Abstract; p. 12; p. 17-18).  While David et al. do not specifically teach an animal model for human [Symbol font/0x62]-thalassemia, these models were known and used in the prior art.  For example, Lewis et al. teach a [Symbol font/0x62]-thalassemia mouse model comprising the [Symbol font/0x62]IVS-2-654 C[Symbol font/0xAE]T mutation, where the [Symbol font/0x62]IVS-2-654 C[Symbol font/0xAE]T mutation causes aberrant mRNA splicing; the model is useful for testing therapies correcting the splicing defect (see Abstract; p. 2156).  McNeer et al. teach PLGA nanoparticles encapsulating triplex-forming PNA and a donor oligonucleotide DNA to correct for the [Symbol font/0x62]IVS-2-654 C[Symbol font/0xAE]T splice-site mutation (see p. 659, column 1 and paragraph bridging columns 1 and 2; p. 664; p. 667, column 2, third paragraph).  Based on the combined teachings of David et al, Lewis, and McNeer et al., one of skill in the art would have found obvious to use the [Symbol font/0x62]IVS-2-654 C[Symbol font/0xAE]T mouse model to test the nanoparticles of McNeer et al. for their ability to correct the splicing defect in the embryo or fetus.  One of skill in the art would have found obvious to administer the nanoparticles of McNeer et al. to the [Symbol font/0x62]IVS-2-654 C[Symbol font/0xAE]T mice in utero with the reasonable expectation that doing so would correct the splicing defect in the embryo or fetus and normalize the thalassemic condition (claims 1-3, 5, 6, 12, 13, 18, 19, and 21).  
	With respect to claims 19 and 21, David et al. teach that in utero delivery can be achieved via injecting into the yolk-sac vessels (i.e., vitelline vessels) (see p. 18, last paragraph).  Thus, one of skill in the art would have found obvious to inject the nanoparticles via a vitelline vessel such as a vein to achieve the predictable result of attaining in utero delivery.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

15.	Claims 1-3, 5, 6-13, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. taken with both Lewis et al. and McNeer et al. (McNeer1), in further view of McNeer et al. (Nature Commun., 2015, 6: 1-11; cited on the IDS filed on 9/7/2022; McNeer2).
The teachings of David et al., Lewis et al. and McNeer1 are applied as above for claims 1-3, 5, 6, 12, 13, 18, 19, and 21.  David et al., Lewis et al. and McNeer1. do not teach a tail-clamp PNA (tcPNA) nor do they teach miniPEG (claims 7-11 and 22).  McNeer2 teaches that tcPNAs provide for enhanced activity for gene modification; McNeer2 suggests using miniPEG at the gamma position to enhance binding (see p. 2, column 2, first and third full paragraphs; p. 8, column 1, second full paragraph and column 2, first full paragraph).  Modifying the method of David et al., Lewis et al. and McNeer1 by using tcPNA gamma-substituted with miniPEG would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in enhanced correction of the splicing defect.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

16.	Claims 1-3, 5, 6, 12, 13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. taken with both Lewis et al. and McNeer et al., in further view of Burd et al. (Nanomedicine: NBM, 2014, 10: 1343-1351).
The teachings of David et al., Lewis et al. and McNeer et al. are applied as above for claims 1-3, 5, 6, 12, 13, 18, 19, and 21.  David et al., Lewis et al. and McNeer et al. do not teach intraamniotic delivery (claim 20).  Burd et al. teach that intraamniotic administration could be used to deliver nanoparticles to the embryo/fetus (see Abstract; p. 1344, column 2, second paragraph and Fig. 1; p. 1347).  Thus, using intraamniotic administration in the method of David et al., Lewis et al. and McNeer et al. would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in the correction of the splicing defect.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

17.	Claims 1-3, 5, 6, 12, 13, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. taken with both Lewis et al. and McNeer et al., in further view of Zhang et al. (Chem. Eng. Prog., 2013, 103: 1-11).
The teachings of David et al., Lewis et al. and McNeer et al. are applied as above for claims 1-3, 5, 6, 12, 13, 18, 19, and 21.  David et al., Lewis et al. and McNeer et al. do not teach the elected species PACE (claims 3 and 6).  Zhang et al. teach that PACE are among the most efficient gene delivery agents (see p. 5, second paragraph).  One of skill in the art would have found obvious to modify the method of David et al., Lewis et al. and McNeer et al. by replacing PLGA with PACE with the reasonable expectation that doing so would result in enhanced delivery and thus correction of the splicing defect.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

18.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633